Citation Nr: 0632190	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hepatitis C.

2.  Entitlement to a rating in excess of 10 percent for 
anterior metatarsalgia of the right foot.

3.  Entitlement to a rating in excess of 10 percent for 
anterior metatarsalgia of the left foot.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service, including from May 1992 to November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2000 and 
March 2004 by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The June 
2000 rating decision, among other things, established service 
connection for hepatitis C and bilateral anterior 
metatarsalgia and assigned 10 percent ratings.  In May 2005, 
the Board granted entitlement to service connection for 
arthritis to the right thumb, denied service connection for 
right elbow and right hand disabilities, and remanded 
hepatitis C and bilateral anterior metatarsalgia increased 
rating and TDIU claims.  In a subsequent June 2006 rating 
decision the RO granted entitlement to separate 10 percent 
ratings for anterior metatarsalgia of the left and right 
feet.  

The veteran's statements in August 2003 may be construed as 
raising a claim for entitlement to service connection for 
depression secondary to his service-connected hepatitis C.  
The Board finds this pending claim is inextricably 
intertwined with the issue of entitlement to TDIU on appeal; 
therefore, this matter must be remanded for additional 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
hepatitis C is manifested by daily fatigue and malaise, 
without evidence of anorexia, required dietary restrictions, 
continuous use of medication, or incapacitating episodes of 
more than two weeks in a 12 month period.

3.  The evidence demonstrates the veteran's service-connected 
anterior metatarsalgia of the right foot is manifested by 
persistent pain and mild limitation of motion with no more 
than a moderate foot disability.

4.  The evidence demonstrates the veteran's service-connected 
anterior metatarsalgia of the left foot is manifested by 
persistent pain and mild limitation of motion with no more 
than a moderate foot disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2006).

2.  The criteria for a rating in excess of 10 percent for 
anterior metatarsalgia of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2006).

3.  The criteria for a rating in excess of 10 percent for 
anterior metatarsalgia of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in November 2001, October 
2003, and June 2005.  Adequate opportunities to submit 
evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The veteran was provided additional notice as to these 
matters by correspondence in June 2006.  Here, the notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations, and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).



Hepatitis C Claim

735
4
Hepatitis C (or non-A, non-B hepatitis):
Ratin
g

With serologic evidence of hepatitis C infection 
and the following signs and symptoms due to 
hepatitis C infection:


Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain)
100

Daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having 
a total duration of at least six weeks during the 
past 12-month period, but not occurring constantly
60
 
Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during 
the past 12-month period
40
 
Daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having 
a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period
20
 
Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having 
a total duration of at least one week, but less 
than two weeks, during the past 12-month period
10
 
Nonsymptomatic
0 
Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See §4.14.)
Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.
38 C.F.R. § 4.114, Diagnostic Code 7354 (2006).

In this case, service medical records include diagnoses of 
chronic hepatitis C virus.  Records associated with the 
veteran's October 1999 retirement examination show the 
veteran reported a history of chronic fatigue and chronic 
muscle weakness and joint pain.  The veteran's weight at that 
time was 211 pounds (lbs).  

At his March 2000 VA examination the veteran complained of 
increasing muscle pain, fatigue, and malaise.  He stated he 
was taking no special treatment for his hepatitis C disorder, 
but that he tried to maintain a good diet and avoid alcohol.  
An examination of the abdomen was normal, with no 
hepatosplenomegaly.  He weighed 205 pounds.  The diagnoses 
included history of active hepatitis C with symptoms of 
fatigue and malaise being most predominant.  An August 2000 
VA outpatient treatment report noted liver function tests 
(LFT) were normal.  He weighed 213 pounds.

On VA examination in February 2001 the veteran complained of 
fatigue, myalgias, body aches, and some right upper quadrant 
abdominal pain.  The examiner noted the veteran was well 
developed, well nourished, and in no acute distress.  The 
abdomen was soft with normoactive bowels sounds.  There was 
diffuse right-sided tenderness, but no hepatic or splenic 
enlargement.  There was no liver flap, detectible ascites, 
and no caput medusa.  The diagnoses included hepatitis C.  

In written statements and during personal hearing testimony 
given at RO hearings in October 2000 and in August 2003, and 
before the undersigned in January 2005, the veteran stated 
that he experienced a lot of fatigue, weakness, and joint 
pain.  In a November 2003 statement the veteran's employer 
reported he was working at a sedentary desk job 40 hours per 
week, but that he had lost 22 days of the past year as a 
result of illness.  It was noted the veteran had good and bad 
days at work and that on bad days he struggled to stay an 
entire eight hour day.  

Private medical records dated in September 2003 show the 
veteran's complaints included joint pain and fatigue.  He was 
described as well developed and well nourished.  His weight 
was 212 lbs.  In correspondence dated in December 2004, a 
clinical research nurse coordinator noted the veteran 
received treatment from September 15, 2004, to December 20, 
2004, and that during this time it was difficult for him to 
complete a day's work due to chronic fatigue, nausea, memory 
loss, breathlessness, and pain.  It was also noted that it 
could take several months for the side effects to completely 
subside and that there may be days when he would be unable to 
work.  A January 2005 statement from Dr. C.W.B. noted the 
veteran's PIC interferon treatments made him quite ill, 
requiring antiemetics and bedrest.  It also caused him to 
have extreme malaise and weakness.

VA treatment records dated in March 2005 show the veteran 
called to report that from March 18th to March 23rd he had 
been in bed because of anxiousness, restlessness, tremors in 
the hands and legs, and nausea and vomiting.  He stated his 
private doctor had attributed the symptoms to morphine 
withdrawal.  Records show he called on March 24, 2005, to 
report he felt better and wanted to continue his pain 
contract medication as prescribed. 

VA examination in November 2005 noted the veteran's fatigue 
had become severe enough in 2004 that he submitted to a trial 
of therapy, but that after 15 weeks it was discontinued due 
to side effects of the medication.  The veteran reported that 
since the medications were discontinued in December 2004 he 
had felt constantly tired.  He complained of infrequent 
nausea, but no vomiting.  He stated he had aching, more to 
the muscles than the joints, but denied any right upper 
quadrant pain.  He noted that he weighed 220 lbs in September 
2004, but that he now weighed 190 lbs.  He reported he was on 
no dietary restrictions and was taking no current 
medications.  He stated he worked in an office and had used 
all of his sick and annual leave because of fatigue.  

The examiner noted there was no evidence of jaundice, other 
skin discoloration, or spider angiomata and that the liver 
was not palpably enlarged.  Blood chemistry in September 2005 
was normal.  It was noted that a review of medical records 
revealed liver function testing had been consistently normal 
which indicated there was no liver damage.  The diagnosis was 
hepatitis C.  

VA treatment records dated in March 2006 show the veteran's 
weight was 202 lbs.  A March 2006 report noted the veteran 
was being followed by a private psychiatrist for his 
depressed mood and that he complained of problems with 
decreased energy which he attributed to the treatment he 
received for hepatitis C a couple of years earlier.  

Associated with the March 2006 VA outpatient treatment report 
is a record of the veteran's weight since June 2001.  In 
almost five years, his weight fluctuated from a high of 217 
pounds in February 2003, to a low of 190.7 pounds in 
September 2005, with a weight of 202.0 pounds recorded in 
March 2006.

Based upon the evidence of record, the Board finds the 
veteran's service-connected hepatitis C is manifested by 
daily fatigue and malaise.  There is no objective evidence of 
anorexia, required dietary restrictions, continuous use of 
medication, or incapacitating episodes of more than two weeks 
in a 12 month period.  For VA compensation purposes an 
incapacitating episode means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  Medical evidence has been submitted indicating 
that during a period of experimental treatment from 
approximately the middle of September 2004 to the middle of 
December 2004 the veteran's symptoms were increased and 
possibly required bed rest; however, there is no evidence 
demonstrating any incapacitating episodes during this time 
that required both bed rest and treatment by a physician.  

The veteran's medication trial is shown to have been 
temporary and is not considered to have been a continuous 
treatment requirement.  His weight in March 2006 was 
approximately what he weighed upon retirement examination in 
October 1999 and his weight is shown to have been relatively 
stable except for a period of time subsequent to his 
experimental medication trial.  The November 2005 VA examiner 
also noted the veteran's symptoms were minimal prior to 2004.  
Therefore, the Board finds entitlement to a rating in excess 
of 10 percent is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the medical evidence shows 
the veteran may experience some difficulty maintaining his 
full-time job and uses a greater amount of leave because of 
this disability, the disorder is not shown to have resulted 
in a marked interference with employment.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The preponderance of the evidence is against the claim for an 
increased rating.

Metatarsalgia claims

5279

Metatarsalgia, anterior (Morton's disease)


unilateral, or bilateral
10
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2006)

5284
Foot injuries, other:


Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).

In this case, service medical records show the veteran was 
treated for chronic feet pain secondary to bilateral Morton's 
neuromas with repeated surgical repairs.  On VA examination 
in February 2001 the veteran complained of constant daily 
pain.  He stated he was unable to climb steps or stoop and 
that he had difficulty walking more than 25 feet without 
pain.  He stated he was unable to hunt or fish, work as a 
diesel mechanic, or do housework.  He reported he was using 
Fentanyl patches for pain relief.  The examiner noted 
exquisite tenderness over the metatarsals of the second, 
third, and fourth toes and scars to the dorsal and plantar 
surfaces of the feet.  There was no pedal edema and distal 
pedal pulses were 2+.  X-rays revealed normal feet.  The 
examiner's impression was status post surgery to the feet 
with persistent symptoms of pain due to Morton's neuroma.  

A November 2001 VA examination report noted magnetic 
resonance imaging (MRI) revealed scar tissues between the 
third and fourth metatarsals, bilaterally.  The veteran 
reported constant pain and stated he had taken a government 
desk job because he was unable to stand.  He stated he was 
unable to stoop, stand for more than a minute or two, walk 
for more than a few moments, or go shopping.  He claimed 
driving was difficult.  The examiner noted there was no 
evidence of swelling, erythema, crepitus, or warmth.  There 
were approximately one by two centimeter areas to the third 
and fourth metatarsals that were exquisitely sensitive to 
touch and that appeared to be swollen.  The remainder of the 
feet were normal with a full range of motion and 5/5 
strength.  The examiner's impression was anterior 
metatarsalgia, bilaterally, causing significant discomfort 
and a significant change in activities of daily living.  An 
addendum noted MRI scans revealed mild second intermetatarsal 
bursitis and possible recurrent Morton's neuroma versus 
postsurgical fibrosis to the left foot, but no evidence of 
Morton's neuroma or intermetatarsal bursitis to the right 
foot.  

VA treatment records dated in August 2004 show the veteran 
complained of extreme foot pain due to increased activity at 
work.  A March 2005 report noted the veteran complained of 
pain to the feet and joints estimated as seven on a ten point 
scale.  

On VA examination in November 2005 the veteran complained of 
pain to the bottoms of his feet near the distal third and 
fourth metatarsals.  He stated he limited his walking to 
grocery shopping only and limited his exercising to the pool 
and occasional bicycling.  His pain was described as constant 
and worse with weightbearing, but without symptom flare-ups 
or additional limitation due to pain or dysfunction.  The 
examiner noted the veteran had a slow, but otherwise normal, 
posture and gait.  There were small scars to the tops and 
bottoms of the feet.  The toes displayed minimal wiggling 
only.  The veteran complained of total numbness to the four 
lateral toes of each foot and he was unable to perceive light 
touch sensation or discriminate between sharp and dull 
sensation.  Shoe wear was normal and equal.  There was 
significant tenderness to the bottoms of the feet in the area 
of the prior surgery.  There was no pain on range of motion 
studies or flare-ups of any joint nor additional limitations 
due to pain, fatigue, weakness, lack of endurance, or 
following repetitive use.  X-rays were unremarkable.  The 
diagnoses included bilateral surgical repair of recurrent 
Morton's neuromata with minimal scarring, mild range of 
motion impairment, and persistent pain.  The examiner noted 
the veteran was employed in a full-time office job and was 
able to accomplish his work activities with pain but little 
or no impairment due to his feet disorders.

In written statements and during personal hearing testimony 
given at RO hearings in October 2000 and in August 2003, and 
before the undersigned in January 2005, the veteran testified 
regarding the problems associated with his feet, including 
his inability to ambulate normally.  He stated that his feet 
affected his employment as well as his ability to perform 
tasks about his home.

Based upon the evidence of record, the Board finds the 
veteran's service-connected anterior metatarsalgia of the 
right and left feet are manifested by persistent pain and 
mild limitation of motion with no more than moderate foot 
disabilities.  There is no evidence of any additional 
disability as a result of pain or dysfunction.  The November 
2005 examiner's opinion is indicative of moderate impairment 
to the feet, but not moderately severe impairment.  It was 
noted the veteran was able to work with pain and little or no 
other impairment.  

Although the Rating Schedule provides a maximum 10 percent 
rating under Diagnostic Code 5279 for bilateral 
metatarsalgia, the veteran's symptoms of persistent pain 
warrant evaluation under Diagnostic Code 5284.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the choice 
of a diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  The Board finds, 
however, that entitlement to ratings in excess of 10 percent 
for right and left anterior metatarsalgia are not warranted.  
The disorders are not so unusual as to require referral for 
extraschedular consideration.  The preponderance of the 
evidence is against the claims.




ORDER

Entitlement to a rating in excess of 10 percent for hepatitis 
C is denied.

Entitlement to a rating in excess of 10 percent for anterior 
metatarsalgia of the right foot is denied.

Entitlement to a rating in excess of 10 percent for anterior 
metatarsalgia of the left foot is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159.  The VCAA 
and the implementing regulations apply in the instant case.  
A review of the record shows the veteran was notified, 
generally, of the evidence not of record that was necessary 
to substantiate his claims and of which parties were expected 
to provide such evidence by correspondence dated in October 
2003 and June 2005.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

In statements made by the veteran and his representative, it 
has been averred that the veteran's service-connected 
disabilities, particularly this hepatitis C, cause 
depression.  Service connection for depression secondary to 
hepatitis C should be developed by the RO. 

In this case, the Board notes the veteran's TDIU claim has 
not been consider under guidelines set forth in a recent 
opinion of VA's General Counsel, wherein it was held that 
TDIU may be awarded in cases where a veteran is temporarily 
individually unemployable because of service-connected 
disability.  See VAOPGCPREC 5-2005 (Nov. 25, 2005).  
Therefore, additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  As to the claim concerning 
entitlement to service connection for 
depression secondary to hepatitis C, VA 
must ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied as to 
this matter.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to this claim.  

2.  The issue of entitlement to service 
connection for depression secondary to 
hepatitis C should be adequately 
developed and adjudicated.  The veteran 
and his representative should be notified 
of any decision and of his appellate 
rights.  If a timely notice of 
disagreement is filed, the veteran should 
be furnished a statement of the case and 
provided the requisite period of time for 
a response.  

3.  The veteran should be requested to 
provide additional evidence in support of 
his claim for TDIU, to include any 
evidence concerning temporary periods of 
unemployability due to his service-
connected disabilities.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  All applicable laws and 
regulations should be considered, to 
include VAOPGCPREC 5-2005.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


